DETAILED ACTION
	The response dated 8/15/2022 has been entered and is treated herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2000190929 to Ueshi.
Regarding claim 1 Ueshi discloses a system for opening and emptying a bag of material comprising: a base having opposed sides (see figure 4); a pair of opposed doors (e) rotatably secured between the sides, each door having a bottom portion terminating in an edge, the edges of the pair of opposed doors forming an opening (see figure 4); at least one piercing blade (g) pivotally mounted to said base, said blade capable of pivoting upwardly to pierce and secure said bag (see figure 4); and a cutting blade (f) mounted transversely below the opening of said opposed doors, said cutting blade capable of motion across the opening for cutting open said bag (vertical movement see figures 4 a and b).
Regarding claim 2 Ueshi discloses a back wall depending from each of said doors, whereby said bag is positioned between said back walls and over said opening (see figure 4).
	Regarding claim 3 Ueshi discloses at least one slot through said opposed doors, whereby said at least one piercing blade pivots through said at least one slot (see figure 3).
Regarding claim 8 Ueshi discloses an apparatus for opening and emptying a bag of material comprising: a base having a pair of opposed sides and an aperture therein through which material may empty (see figure 4); a pair of opposed rotatable doors (e) mounted between said sides, each door having a bottom portion terminating in an edge, the edges of the pair of opposed doors forming an opening (see figure 4); at least one pair of opposed pivoting piercing blades (g), said blades capable of pivoting to pierce said bag (see figure 4); and a cutting blade (f) mounted transversely below the opening of said opposed doors, said cutting blade capable of motion across the opening to open said bag (see figure 4 and discussion above).
Regarding claim 9 Ueshi discloses a pair slot in each door whereby said at least one pair of piercing blades pivot through said slots to pierce and secure a bag positioned on said doors (see figure 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueishi.
Ueishi discloses all the limitations of the claims except said doors and said base are formed of polytetrafluoroethylene.
That said it would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Ueishi to include said doors and said base are formed of polytetrafluoroethylene because polytetrafluoroethylene (commonly known as Teflon) is well known and widely used for its low friction qualities.

Allowable Subject Matter
Claims 5-7 and 10-16 are objected to as being dependent upon a rejected base claim, but would be likely allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  The details of the actuations system (rack and pinion etc.) differentiate the claims from the prior art when considered in combination with the other limitations of the claims.
Response to Arguments
Applicants remarks and amendments (as well as Terminal Disclaimer) have overcome the double patenting and 112 rejections set forth in the prior office action.  Accordingly, these rejections have been withdrawn.  Applicant supplied no remarks regarding the prior art rejections and thus those have been reiterated above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C HAGEMAN whose telephone number is (571)272-5547. The examiner can normally be reached Mon-Fri 8:15-4:45 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C HAGEMAN/Primary Examiner, Art Unit 3652